OPINION AND ORDER
In a disciplinary proceeding, the Board of Governors of the Kentucky Bar Association concluded that respondent was guilty of unethical and unprofessional conduct calculated to bring the bench and bar of Kentucky into disrepute by violating Disciplinary Rules 6-101(A)(2) and (3); 7-101(A)(l), (2) and (3); 1-102(A)(4) and (6).
Having reviewed the Board’s decision, the Court adopts the findings and recommendations of the Board of Governors which stem from respondent’s misrepresentation of the status of a case to his client.
The respondent is hereby suspended from the practice of law in this Commonwealth for a period of fifty-nine (59) days, and directed to pay the costs of this proceeding.
All sitting. All concur.
ENTERED March 15, 1990.
/s/ Robert S. Stephens
Chief Justice